This appeal is from a final decree denying a prayer for divorce and dismissing the bill of complaint. The only question here is the sufficiency of the evidence to support the allegations of the bill of complaint.
The bill of complaint proffers a course of conduct ample to warrant a divorce but the material allegations are flatly denied and in the main are supported only by the uncorroborated testimony of the complainant. The defendant countered the allegations of the bill with a plausible explanation for the charges against her and the chancellor refused to grant the divorce.
He was familiar with the parties and the subject matter and we find no reason to reverse his decree.
Affirmed.
BROWN, C. J., CHAPMAN and THOMAS, J. J., concur.